DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1, 6-10, 12, 17-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Troxell (2013/0239802 A1) in view of Gillingham et al (2011/0011042).
Regarding to claims 1, 12 and 24, Troxell discloses an air cleaner assembly (10 in Fig. 7, paragraph 0024) comprising: an air cleaner housing (30) having an air flow inlet (34) and an air flow outlet (36), wherein the air cleaner housing (30) comprises an outer sidewall (32) and an interior space (15) within the outer sidewall; filter media (20) positioned within the interior space (15) of the air cleaner housing (30) and configured to filter air passing from the air flow inlet (34) to the air flow outlet (36), the filter media (20) and the air cleaner housing (30) defining a clean air space (15) in fluid communication with the air flow outlet (36); an egress aperture (see “aperture” in Fig. 7 where air arrow (106) coming out on the side of housing (30)) in fluid communication with the interior space (15) of the air cleaner housing (30); a selective scavenging apparatus (50) comprising a scavenging inlet and a scavenging outlet (unlabeled in Fig. 7), wherein the scavenging inlet is in fluid communication with the egress aperture, wherein the selective scavenging apparatus (50) is configured to move fluid and sediment entering the scavenging inlet, from the egress aperture, through the scavenging outlet (see details of Fig. 7); and control electronics operably coupled to the selective scavenging apparatus and a pulse cleaning apparatus extending into the clean air space of the air cleaner housing, the control electronics (42, paragraphs 0025-0027) configured to perform a cleaning operation, wherein the pulse cleaning apparatus moves fluid and sediment out of the interior space through the egress aperture during the cleaning operation.  Troxell also discloses a method of operating an air cleaner assembly (10 in Fig. 7) that comprises an air cleaner housing (30) having an air flow inlet (34) and an air flow outlet (36), wherein the air cleaner housing (30) comprises an outer sidewall (32) and an interior space (15) within the outer sidewall; filter media (20) positioned within the interior space (15) of the air cleaner housing (30) and configured to filter air passing from the air flow inlet (34) to the air flow outlet (36), the filter media (20) and the air cleaner housing (30) defining a clean air space (15) in fluid communication with the air flow outlet (36); an egress aperture (see “aperture” in Fig. 7 where air arrow (106) coming out on the side of housing (30)) in fluid communication with the interior space (15) of the air cleaner housing (30); a selective scavenging apparatus (50) comprising a scavenging inlet and a scavenging outlet (unlabeled in Fig. 7), wherein the scavenging inlet is in fluid communication with the egress aperture, wherein the method comprises the step of delivering gas into a clean air space (15) defined by the filter media (20) and the air cleaner housing (30) for a pulse cleaning period (40) such that sediment detaches from an exterior surface of the filter media (20) to clean the filter media (20) (paragraphs 0028-0031).  Claims 1, 6-10, 12, 17-22 and 24 differ from the disclosure of Troxell in that the control electronics is configured to selectively actuate the selective scavenging apparatus.  Gillingham et al disclose a jet air cleaner system (50, 150, Abstract, paragraph 0002) with an actuating pulse jet control valve (56, 156) to direct a pulse of compressed gas from the gas accumulator tank (151) through a pulse distribution arrangement into a central interior of the filter cartridge (4), waiting a selected period of time and after the selected period of time again actuating the pulse jet control valve arrangement (see paragraphs 0008 and 0278) (see also paragraphs 0074, 0084, 0085 and 0105).  It would be obvious to one of ordinary skill in the art at the time the invention was made to substitute the control electronics (42) of Troxell by the actuating pulse jet control valve of Gillingham et al since it is well-known in the art that the actuating pulse jet control valve would select a determined period of time to actuate the control valve to effectively pulse cleaning the interior of the filter cartridge.
4.	Regarding to claims 6 and 17, Troxell discloses the pulse cleaning apparatus (40, paragraph 0025) configured to direct a single pulse of gas into the clean air space (15) of the air cleaner housing (30) during the cleaning operation such that sediment detaches from an exterior surface of the filter media (20).
5.	Regarding to claims 7, 8, 18 and 19, Troxell shows in Figure 7 that the pulse cleaning apparatus is configured to direct evenly spaced multiple pulses of gas into the clean air space of the air cleaner housing (30) during the cleaning operation such that sediment detaches from an exterior surface of the filter media (30) (paragraph 0030).
6.	Regarding to claims 9, 10 and 20-22, Troxell discloses an ejector (48) comprising a pressure port in fluid communication with an air compressor (60) such that fluid flow from the air compressor (60) to the pressure port is configured to move fluid and sediment from the inlet to the outlet.
7.	Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Troxell (2013/0239802 A1) in view of Gillingham et al (2011/0011042), as applied supra.
8.	Claims 11 and 23 call for a fan located in the scavenging apparatus.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide a fan located in the scavenging apparatus of Troxell and Gillingham et al since it is well known in the art that a fan would generate a suction force which helps move the air stream flowing from the inlet to the outlet of the apparatus faster.
Allowable Subject Matter
9.	Claims 2-5 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	None of the prior arts teaches the correlation between the scavenging time period versus the pulse cleaning period, such as the scavenging time period starts before a start of the pulse cleaning period (claims 2 and 13), the scavenging time period starts simultaneously with a start of the pulse cleaning period (claims 3 and 14), the scavenging time period ends after an end of the pulse cleaning period (claims 4 and 15), and the scavenging time period ends simultaneously with an end of the pulse cleaning period (claims 5 and 16).
Response to Arguments
11.	Applicant's arguments filed on December 08, 2022 have been fully considered but they are not persuasive. 
12.	Applicant argues that the cited reference “Troxell does not describe the control electronics configured to selectively actuate the selective scavenging apparatus as Troxell describes that the pulse valve (40) is under the control of an electronic control module (42), which actuates the solenoid to open and close the valve at predetermined intervals (paragraph 0025). Further, Troxell describes that the control module (42) controls pulse valve (40) based on flow through air filter (10) (paragraph 0026)”.  The Examiner now drops the 102 rejection of the claims.  The Examiner still maintains Troxell as the primary reference under the 103 rejection of the claims to show:
Troxell discloses an air cleaner assembly (10 in Fig. 7, paragraph 0024) comprising: an air cleaner housing (30) having an air flow inlet (34) and an air flow outlet (36), wherein the air cleaner housing (30) comprises an outer sidewall (32) and an interior space (15) within the outer sidewall; filter media (20) positioned within the interior space (15) of the air cleaner housing (30) and configured to filter air passing from the air flow inlet (34) to the air flow outlet (36), the filter media (20) and the air cleaner housing (30) defining a clean air space (15) in fluid communication with the air flow outlet (36); an egress aperture (see “aperture” in Fig. 7 where air arrow (106) coming out on the side of housing (30)) in fluid communication with the interior space (15) of the air cleaner housing (30); a selective scavenging apparatus (50) comprising a scavenging inlet and a scavenging outlet (unlabeled in Fig. 7), wherein the scavenging inlet is in fluid communication with the egress aperture, wherein the scavenging apparatus (50) is configured to move fluid and sediment entering the scavenging inlet, from the egress aperture, through the scavenging outlet (see details of Fig. 7); and control electronics operably coupled to the scavenging apparatus and a pulse cleaning apparatus extending into the clean air space of the air cleaner housing, the control electronics (42, paragraphs 0025-0027) configured to perform a cleaning operation, wherein the pulse cleaning apparatus moves fluid and sediment out of the interior space through the egress aperture during the cleaning operation.  Troxell also discloses a method of operating an air cleaner assembly (10 in Fig. 7) that comprises an air cleaner housing (30) having an air flow inlet (34) and an air flow outlet (36), wherein the air cleaner housing (30) comprises an outer sidewall (32) and an interior space (15) within the outer sidewall; filter media (20) positioned within the interior space (15) of the air cleaner housing (30) and configured to filter air passing from the air flow inlet (34) to the air flow outlet (36), the filter media (20) and the air cleaner housing (30) defining a clean air space (15) in fluid communication with the air flow outlet (36); an egress aperture (see “aperture” in Fig. 7 where air arrow (106) coming out on the side of housing (30)) in fluid communication with the interior space (15) of the air cleaner housing (30); a selective scavenging apparatus (50) comprising a scavenging inlet and a scavenging outlet (unlabeled in Fig. 7), wherein the scavenging inlet is in fluid communication with the egress aperture, wherein the method comprises the step of delivering gas into a clean air space (15) defined by the filter media (20) and the air cleaner housing (30) for a pulse cleaning period (40) such that sediment detaches from an exterior surface of the filter media (20) to clean the filter media (20) (paragraphs 0028-0031).  
Claims 1, 6-10, 12, 17-22 and 24 differ from the disclosure of Troxell in that the control electronics is configured to selectively actuate the selective scavenging apparatus.  
The Examiner newly introduces Gillingham et al (2011/0011042) as the secondary reference in combination with Troxell under the 103 rejection of the claims to show:
Gillingham et al disclose a jet air cleaner system (50, 150, Abstract, paragraph 0002) with an actuating pulse jet control valve (56, 156) to direct a pulse of compressed gas from the gas accumulator tank (151) through a pulse distribution arrangement into a central interior of the filter cartridge (4), waiting a selected period of time and after the selected period of time again actuating the pulse jet control valve arrangement (see paragraphs 0008 and 0278) (see also paragraphs 0074, 0084, 0085 and 0105).  
It would be obvious to one of ordinary skill in the art at the time the invention was made to substitute the control electronics (42) of Troxell by the actuating pulse jet control valve (56, 156) of Gillingham et al since it is well-known in the art that the actuating pulse jet control valve would select a determined period of time to actuate the control valve to effectively pulse cleaning the interior of the filter cartridge.
13.	Claims 2-5 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.	None of the prior arts teaches the correlation between the scavenging time period versus the pulse cleaning period, such as the scavenging time period starts before a start of the pulse cleaning period (claims 2 and 13), the scavenging time period starts simultaneously with a start of the pulse cleaning period (claims 3 and 14), the scavenging time period ends after an end of the pulse cleaning period (claims 4 and 15), and the scavenging time period ends simultaneously with an end of the pulse cleaning period (claims 5 and 16).
15.	Applicant’s arguments with respect to claims 1, 6-10, 12, 17-22 and 24 have been thoroughly considered but are moot in view of the new rejection, as discussed above.
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        December 16, 2022